DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  claim recites “each treater is either one of a main treater that applies main treatment to the treatment object, a preheater that applies preheating treatment to the treatment object before the main treatment, and a cooler”, in lines 5-7, which should be “each treater is either one of a main treater that applies main treatment to the treatment object, a preheater that applies preheating treatment to the treatment object before the main treatment, or a cooler”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “wherein each treatment conveyor of the intermediate conveyors” in lines 2-3. However, the claim contains no positive recitation of the intermediate conveyors containing treatment conveyors. Therefore, it is unclear if this limitation is intended to mean that the intermediate conveyors do positively comprise treatment conveyors. For the purposes of examination, “wherein each treatment conveyor of the intermediate conveyors” will be considered to mean “wherein the intermediate conveyors comprise treatment conveyors, and each treatment conveyor of the intermediate conveyors”.
	Claims 2-9 depend from claim 1 and, therefore, also contain this limitation.

	Claim 2 recites the limitation “the intermediate conveyor” in lines 1-2. However, claim 1, from which claim 2 depends, contains “intermediate conveyors” in line 2. Therefore, it is unclear which intermediate conveyor “the intermediate conveyor” in claim 2 is intended to refer to. For the purposes of examination, “the intermediate conveyor” will be considered to mean “one of the intermediate conveyors”.

Claim 3 recites the limitation “the intermediate conveyor” in lines 1-2. However, claim 1, from which claim 3 depends, contains “intermediate conveyors” in line 2. Therefore, it is unclear which intermediate conveyor “the intermediate conveyor” in claim 3 is intended to refer to. For the purposes of examination, “the intermediate conveyor” will be considered to mean “one of the intermediate conveyors”.

	Claim 4 recites the limitation “the intermediate conveyor” in lines 1-2. However, claim 1, from which claim 4 depends, contains “intermediate conveyors” in line 2. Therefore, it is unclear which intermediate conveyor “the intermediate conveyor” in claim 4 is intended to refer to. For the purposes of examination, “the intermediate conveyor” will be considered to mean “one of the intermediate conveyors”.

	Claim 5 recites the limitation “the intermediate conveyor” in lines 1-2. However, claim 1, from which claim 5 depends, contains “intermediate conveyors” in line 2. Therefore, it is unclear which intermediate conveyor “the intermediate conveyor” in claim 5 is intended to refer to. For the purposes of examination, “the intermediate conveyor” will be considered to mean “one of the intermediate conveyors”.

	Claim 6 recites the limitation “the treater” in lines 1-2. However, claim 1, from which claim 6 depends, recites the limitation “each treatment conveyor of the intermediate conveyors is attached with a treater” in lines 2-3. Therefore, the device comprises multiple “treaters”, and it is unclear which treater “the treater” is intended to refer to. For the purposes of examination, “the treater” will be considered to mean “at least one treater”.

Claim 6 recites the limitation “the intermediate conveyor” in line 2. However, claim 1, from which claim 6 depends, contains “intermediate conveyors” in line 2. Therefore, it is unclear which intermediate conveyor “the intermediate conveyor” in claim 6 is intended to refer to. For the purposes of examination, “the intermediate conveyor” will be considered to mean “one of the intermediate conveyors”.

Claim 7 recites the limitation “the treater” in lines 1-2. However, claim 1, from which claim 7 depends, recites the limitation “each treatment conveyor of the intermediate conveyors is attached with a treater” in lines 2-3. Therefore, the device comprises multiple “treaters”, and it is unclear which treater “the treater” is intended to refer to. For the purposes of examination, “the treater” will be considered to mean “at least one treater”.

Claim 8 recites the limitation “the treater” in lines 2 and 4. However, claim 1, from which claim 8 depends, recites the limitation “each treatment conveyor of the intermediate conveyors is attached with a treater” in lines 2-3. Therefore, the device comprises multiple “treaters”, and it is unclear which treater “the treater” is intended to refer to. For the purposes of examination, “the treater” will be considered to mean “at least one treater”.

Claim 8 recites the limitation “the intermediate conveyor” in lines 2 and 3. However, claim 1, from which claim 8 depends, contains “intermediate conveyors” in line 2. Therefore, it is unclear which intermediate conveyor “the intermediate conveyor” in claim 8 is intended to refer to. For the purposes of examination, “the intermediate conveyor” will be considered to mean “one of the intermediate conveyors”.

Claim 8 recites the limitation "the other treater" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the other treater” will be considered to mean “the another treater”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (U.S. Patent Application Publication 2015/0275325, hereafter Tseng ‘325).
	Claim 1: Tseng ‘325 teaches a multi-chamber heat treatment device (abstract, Figs. 1-3) comprising:
	intermediate conveyors (20, 31, 32, 33, 34) connected together (Figs. 1-3, [0028], [0029]), wherein each intermediate conveyor comprises a treatment conveyor (10) which is attached to a treater (23, 40) that applies a predetermined heat treatment to a treatment object (90) (Figs. 1-3, [0028]-[0031]),
	and wherein each treater is one of a main treater that applies a main treatment to the treatment object (treaters in 32) (Figs. 1-3, [0029]), a preheater that applies preheating treatment to the treatment object before main treatment (treaters in 20 and 31) (Figs. 1-3, [0028], [0029]), or a treater for decreasing the temperature of the treatment object after the main treatment (treaters in 33 and 34), which corresponds to the claimed cooler (Figs. 1-3, [0029]-[0031]).

	Claim 2: Tseng ‘325 teaches that one of the intermediate conveyors (20) can be attached with a plurality of preheaters (23 on the left side, and 23 on the right side) (Figs. 1-3, [0028], [0029]), where the preheaters are symmetrically located on either side of the conveyance path (Fig. 2), and, therefore, have the same travel distance to the main treater.

	Claim 3: Tseng ‘325 teaches that one of the intermediate conveyors (32) can be attached with a plurality of main treaters (40 on the right side, and 40 on the left side) (Figs. 1-3, [0029]), where the main treaters are symmetrically located on either side of the conveyance path (Fig. 2), and, therefore, have the same travel distance to the cooler.

	Claim 4: Tseng ‘325 teaches that one of the intermediate conveyors (30) can contain a fan device for allowing even and uniform heat distribution ([0033]), the fan device corresponds to the claimed heat equalizer, and where the fan device is located after a preheating treatment (20) (Figs. 1-3, [0033]).

	Claim 5: Tseng ‘325 teaches that one of the intermediate conveyors (20) can comprise a plurality of ports (21, 22) for loading or unloading the treatment object (Figs. 1-3, [0028]).

	Claim 8: Tseng ‘325 teaches that in a conveyance pathway to a treater (last 23) in one intermediate conveyor (20), another treater (middle 23) is disposed (Figs. 1-3, [0028]), and the one intermediate conveyor is configured to convey the treatment object to each of the treater and the other treater via the conveyance pathway (Figs. 1-3, [0028]).

	Claim 9: Tseng ‘325 teaches that the intermediate conveyors are linearly disposed in plain view (Figs. 1-3).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng ‘325 as applied to claim 1 above, and further in view of Katsumata et al. (U.S. Patent Application Publication 2014/0097174, hereafter Katsumata ‘174).
	Claim 6: Tseng ‘325 teaches the limitations of claim 1, as discussed above. Tseng ‘325 further teaches that the treaters which perform heat treatment can be attached to the intermediate conveyors ([0028], [0031]).
	With respect to claim 6, Tseng ‘325 does not explicitly teach that the treaters are detachable.
	Katsumata ‘174 teaches a heat treatment device (abstract) comprising treaters for performing heat treatment attached to the device (abstract, [0023]). Katsumata ‘174 teaches that the treaters for performing heat treatment can be detachable ([0023]). Katsumata ‘174 teaches that this allows for improved maintenance ([0023]). Both Katsumata ‘174 and Tseng ‘325 teach heat treatment devices (‘325, abstract; ‘174, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the treaters for performing heat treatment be detachable as taught by Katsumata ‘174 in the device taught by Tseng ‘325 because it allows for improved maintenance, as taught by Katsumata ‘174.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng ‘325 as applied to claim 1 above, and further in view of Crafton (U.S. Patent 5,354,038, hereafter Crafton ‘038).
	Claim 7: Tseng ‘325 teaches the limitations of claim 1, as discussed above. With respect to claim 7, Tseng ‘325 does not explicitly teach that the treater is interchangeable with a different type of treater.
Crafton ‘038 teaches a heat treatment device (abstract) comprising treaters for performing heat treatment attached to the device (abstract, col 6 ln 1-28). Crafton ‘038 teaches that the treaters for performing heat treatment can be replaced with different types of treaters (col 6 ln 1-28). Crafton ‘038 teaches that this allows the device to be used with different types of heaters and heating (col 6 ln 1-28). Both Crafton ‘038 and Tseng ‘325 teach heat treatment devices (‘325, abstract; ‘038, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the treaters for performing heat treatment be replaceable with different types of treaters as taught by Crafton ‘038 in the device taught by Tseng ‘325 because it allows the device to be used with different types of heaters and heating, as taught by Crafton ‘038.
Further, it would have been a combination of prior art elements that would have yielded predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713